
	
		II
		111th CONGRESS
		2d Session
		S. 3062
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Carper (for himself,
			 Ms. Snowe, Mr.
			 Brown of Ohio, and Ms.
			 Collins) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To extend credits related to the production
		  of electricity from offshore wind, and for other purposes.
	
	
		1.Extension of credits related to the
			 production of electricity from offshore wind
			(a)Extension for production credit
				(1)In generalParagraph (1) of section 45(d) of the
			 Internal Revenue Code of 1986 is amended by inserting (January 1, 2020,
			 in the case of any offshore facility) after and before January
			 1, 2013.
				(2)Offshore facilitySection 45(e) of such Code is amended by
			 adding at the end the following new paragraph:
					
						(12)Offshore facilityThe term offshore facility
				means any facility located in the inland navigable waters of the United States,
				including the Great Lakes, or in the coastal waters of the United States,
				including the territorial seas of the United States, the exclusive economic
				zone of United States, and the outer Continental Shelf of the United
				States.
						.
				(b)Extension for investment
			 creditClause (i) of section
			 48(a)(5)(C) of the Internal Revenue Code of 1986 is amended—
				(1)by striking is placed in service
			 in and
			 inserting
					
						is—(I)except as provided in subclause (II),
				placed in service in
						,
				
				(2)by striking the period at the end and
			 inserting , and, and
				(3)by adding at the end the following new
			 subclause:
					
						(II)in the case of an offshore facility (as
				defined in section 45(e)(12)), such facility is placed in service after 2008
				and before
				2020.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			
